UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6123


MICHAEL S. GORBEY,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia   Department   of
Corrections,

                Respondent - Appellee.



                            No. 14-6611


MICHAEL S. GORBEY,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00667-RAJ-TEM)


Submitted:   May 30, 2014                  Decided:   June 4, 2014


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.
No. 14-6123 dismissed; No. 14-6611 affirmed by unpublished per
curiam opinion.


Michael S. Gorbey, Appellant Pro Se. Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In Case No. 14-6123, Michael S. Gorbey seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition.          The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate        of    appealability.       28

U.S.C. § 2253(c)(1)(A) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,         537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gorbey has not made the requisite showing.                       Accordingly, we

deny     Gorbey’s        pending     motions,          deny     a    certificate      of

appealability, and dismiss the appeal.



                                            3
            In   Case    No.   14-6611,     Gorbey   seeks      to    appeal   the

district court’s order denying his motion for reconsideration of

the order dismissing his § 2254 petition.            Finding no reversible

error, we affirm the district court’s order.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in    the    materials

before   this    court   and   argument   would   not    aid    the    decisional

process.

                                                        No. 14-6123 DISMISSED
                                                         No. 14-6611 AFFIRMED




                                      4